Citation Nr: 1330271	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  10-14 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for pleural plaque disease prior to October 17, 2011, and to a rating in excess of 30 percent for such disease from that date.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1958 to March 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Regional Office (RO) that granted service connection for pleural plaque disease and bilateral hearing loss, rated 0 percent, each, effective February 26, 2009.  In June 2011 a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In September 2011 the case was remanded for additional development of the record.  An interim (August 2012) rating decision increased the rating for pleural plaque disease to 30 percent, effective October 17, 2011.  As the Veteran has not expressed satisfaction with that increase, the matter remains on appeal.  See AB v Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" of the rating remain on appeal.  


FINDINGS OF FACT

1.  Prior to October 17, 2011, the Veteran's pleural plaque disease was manifested by DLCO of 97.7 percent; from that date forced vital capacity (FVC) shown to be 73.3 percent of predicted and forced expiratory volume in one second (FEV-1) is shown to be 67.9 percent predicted.  

3.  Throughout, the Veteran's hearing acuity in each ear has been no worse than Level III in the right ear and Level II in the left.  




CONCLUSIONS OF LAW

1.  A compensable rating for pleural plaque disease prior to October 17, 2011 and a rating in excess of 30 percent for such disease from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Codes (Codes) 6833, 6845 (2013).

2.  A compensable rating for bilateral hearing loss is not warranted.  .  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

This appeal is from initial ratings assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2010 statement of the case (SOC) properly provided notice on the downstream issues of increased initial ratings.  An August 2012 rating decision and supplemental SOC readjudicated the claims after further development was completed.  It is not alleged that notice has been less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (when a claim has been substantiated, the Veteran bears the burden of demonstrating prejudice from defective notice with respect to downstream issues). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The transcript of the June 2011 hearing reflects that he alleged worsening of the disabilities since he was last examined.  The undersigned advised him that VA examinations would be scheduled to ascertain whether the worsening warranted increased ratings.  

Regarding VA's duty to assist the claimant, the Board notes that its September 2011 remand directed the RO to obtain Social Security Administration (SSA) records.  In response to the RO's request for such records, SSA responded that medical records considered by SSA were destroyed.  The Veteran was also afforded opportunity to provide information regarding treatment he received from private providers.  

The RO arranged for VA examinations.  As is discussed in greater detail below, the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

      Pleural plaque disease 

The Veteran's pleural plaque disease is rated under the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97, Code 6833.  The maximum 100 percent rating is assigned for FVC less than 50 percent of that predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.  A 60 percent rating is assigned for FVC of 50-64 percent predicted; or DLCO (SB) 40-55 percent predicted, or; maximum exercise capacity of 15- 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 30 percent rating is assigned for FVC 65-74 percent predicted, or; DLCO (SB) 56-65 percent predicted.  A 10 percent rating is assigned for FVC 75-80 percent predicted, or; DLCO (SB) 66-80 percent predicted.  38 C.F.R. § 4.97, Code 6833.

The Veteran's service connected lung disease has a restrictive component.  Restrictive lung disease is rated under the General Formula for Restrictive Lung Disease, which provides for a 10 percent rating when FEV-1 is 71 to 80 percent predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) is 66 to 80 percent predicted.  A 30 percent rating is warranted when FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; or where DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted when FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 percent; or where DLCO (SB) is 56 to 65 percent predicted.  A 100 percent rating is warranted when FEV-1 is less than 40 percent predicted; FEV-1/FVC is less than 40 percent; where DLCO (SB) is less than 40 percent predicted; where maximum exercise capacity is less than 15ml/kg/min oxygen consumption (with cardiac or respiratory limitation); where there is cor pulmonale (right heart failure); where there is right ventricular hypertrophy; where there is pulmonary hypertension; (shown by echo or cardiac catheterization); where there are episodes of acute respiratory failure; or where outpatient oxygen therapy is required.  38 C.F.R. § 4.97, Code 6845.  Ratings under Codes 6822 through 6847 will not be combined.  A single rating will be assigned under the code that reflects the predominant disability, with elevation to the next higher rating where the severity of the disability warrants such elevation.  38 C.F.R. § 4.96(a).

If the DLCO (SB)(Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath method) testing is not of record, the disability is to be evaluated based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2).  When evaluating based on PFT's, use post-bronchodilator results unless those are poorer than the pre-bronchodilator results.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

On VA respiratory examination in April 2009 the Veteran complained of shortness of breath with prolonged walking and climbing a staircase.  He had no cough, phlegm or fever.  Examination revealed the lungs were clear to auscultation and percussion; there were no rales or rhonchi.  A chest CT (scan) revealed pleural thickening in the left anterior lung base with associated early rounded atelectasis and scarring of the lingula.  Pulmonary function testing revealed that FVC was 83.3 percent of predicted post bronchodilator.  DLCO was 97.7 percent.  FEV-1 was 82.4 percent post bronchodilator, and FEV-1/FVC was 76 percent post bronchodilator.  It was noted the pulmonary function testing was normal, and that DLCO should be considered for disability.  The diagnosis was pleural disease secondary to asbestos exposure; with no pulmonary asbestosis noted.  

On private pulmonary function testing in July 2009, FVC was 79 percent.  Diffusion capacity was 69 percent.  FEV-1 was normal at 85 percent.  The impression was normal spirometry and lung volumes with reduced diffusion capacity.  No bronchodilator response was noted.  

Additional private medical records associated with the record show the Veteran was seen in August 2010 with a report of shortness of breath on exertion.  He had recently been hospitalized for cardiac catheterization.  Examination of the respiratory system found expansion was fair.  There were no adventitious sounds.  A chest X-ray revealed what appeared to be a left pleural effusion.  A pulmonary function test that month revealed FVC was 77 percent of predicted.  FEV-1was 66 percent of predicted.  The study was interpreted as showing a moderate obstructive pattern.  The diagnoses included moderate chronic obstructive lung disease; left pleural effusion; asbestos-related pleural disease; and left lower lobe rounded atelectasis.  

On October 17, 2011 VA respiratory examination it was noted that the Veteran's respiratory condition did not require oral or parenteral corticosteroid or inhaled medications, antibiotics, or oxygen therapy.  It was noted that he had no episodes of respiratory failure.  Pulmonary function testing revealed FEV-1 was 67.9 percent of predicted and DLCO was 70.9 percent of predicted.  FVC was 73.3 percent of predicted; FEV-1/FVC was 72 percent.  The examiner stated DLCO most accurately reflected the Veteran's current level of pulmonary function.  A high resolution CT revealed pleural plaques and calcification, with no change since the previous CT.  The diagnosis was asbestos-related pleural disease with pleural plaques.  The examiner stated the Veteran's activities of daily living were not affected, but he was unable to engage in prolonged walking or stair climbing.  

Whole body PET/CT imaging at a private facility in February 2012 showed areas of pleural thickening.

Records found in Virtual VA show the Veteran was seen in a VA outpatient treatment clinic in May 2012, and related that an inhaler helped with breathing; he used it every couple of days.  The assessment was asbestosis and untreated chronic obstructive pulmonary disease (COPD).  It was stated that the Veteran did not meet the requirements for supplemental oxygen.

The Veteran's lung disability is rated based on pulmonary function studies.  Regarding the rating prior to October 17, 2011, the findings on such studies on April 2009 VA examination warrant a 0 percent rating.  See 38 C.F.R. § 4.31.  While private pulmonary function studies in July 2009 and August 2010 appear to support a 10 percent rating under Code 6833 (based on FVC findings) the results are not shown to be post-bronchodilator, and are inadequate for rating purposes.  See 38 C.F.R. § 4.96 (d)(4).  As the record does not show any further findings bearing on the rating for the Veteran's pleural plaque disease prior to October 17, 2011, the Board concludes that a compensable rating is not warranted prior to October 17, 2011.

Regarding the rating from October 17, 2011, the 30 percent rating assigned is based on pulmonary function studies on VA examination on that date.  Notably, the examiner certified that the DLCO finding best reflected the Veteran's pulmonary functioning (and that finding, 70.9 percent, warrants only a 10 percent rating -under either Code 6833 for Interstitial Lung Disease or under the General Rating Formula for Restrictive Lung Disease).  While the FVC result (rating under Code 6833) and FEV-1 (rating under the General Formula for Restrictive Lung Disease) each warrant a 30 percent rating, no pulmonary function finding on that examination meets or approximates the criteria for the next higher, 60 percent, rating.  It was specifically noted that the Veteran did not require oxygen therapy, or corticosteroid or inhaled medications, and the examiner opined that the Veteran's daily living activities were not affected.  Subsequent treatment records do not show pulmonary function results, but continue to show that the Veteran does not require oxygen therapy.  Accordingly, elevation of the rating based on overall severity of the disability is not warranted.  

The Board concedes the Veteran is competent to report symptoms he experiences, to include shortness of breath, and the Board finds him to be credible in this regard.  However, his reports do not show that he meets the schedular criteria for an increased rating (as the rating criteria require specific findings/diagnostic studies reports).  

	Bilateral Hearing Loss 

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under these criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Private audiometry in February 2009 showed the Veteran had a moderate high frequency sensorineural hearing loss (SNHL) bilaterally.  

On April 2009 VA audiological evaluation, audiometry revealed that right ear puretone thresholds  in decibels were 25, 45, 60 and 60 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the puretone thresholds were 20, 25, 55 and 55.  The average puretone thresholds were 48 decibels for the right ear, and 39 for the left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 86 percent in the left ear.  The examiner elicited from the Veteran his report that he had trouble understanding conversation, particularly in noisy rooms or with crowds.

In a statement in July 2009, a private audiologist described the Veteran's complaints include difficulty hearing.  Testing (circumstances not described) revealed the puretone thresholds in decibels for the right ear were 30, 45, 60 and 60 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively; in the left ear at corresponding frequencies 25, 35, 60 and 50.  Speech discrimination was 76 percent right and 72 percent left (word list not noted).

On February 2010 VA audiological evaluation it was noted that the Veteran had been fitted with hearing aids.  Audiometry revealed that puretone thresholds for the right ear were 25, 45, 60 and 60 decibels, at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 15, 35, 55 and 55.  The average puretone thresholds were 48 decibels in the right ear, and 40 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The examiner noted the Veteran stated he had difficulty hearing in crowds, as well as difficulty hearing conversational speech.

Private audiometry in September 2011 found the Veteran had excellent speech discrimination in each ear (by MCL), and does not suggest any substantial worsening of hearing acuity.   

On October 2011 VA audiological evaluation audiometry revealed that puretone the thresholds in the right ear were 30, 50, 60 and 65 decibels, at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 20, 40, 55 and 60 decibels.  The average puretone thresholds were 51 decibels in the right ear, and 44 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in each ear.  The examiner indicated the Veteran's hearing loss impacted on his ordinary conditions of daily life, including the ability to work.  She noted that without amplification, the Veteran reported difficulty hearing when he was at a distance from a speaker, and with background noise.  She added that with amplification and reasonable accommodations, the Veteran's hearing loss should not significantly affect vocational potential or limit participation in most social activities.  She also stated that hearing loss does not preclude gainful employment.

The findings on April 2009 audiometry reflect that the Veteran had Level III hearing in the right ear, and Level II hearing in the left.  The findings on both February 2010 and October 2011audiometry reflect he has Level I hearing in each ear.  Such findings all warrant a 0 percent rating under Code 6100.  The Board finds the examinations to have been adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the more recent examination the examiner specifically commented on the level of impairment that results from the hearing loss shown.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board notes that the Veteran has submitted reports of private audiometry.  While these tests confirm the Veteran has a bilateral hearing loss, they are not shown to have been conducted in a controlled environment or to have included the appropriate speech discrimination test (Maryland CNC), as is required in examinations for VA ratings purposes.  Therefore, they are inadequate for rating purposes.  The Board observes that the findings on the more recent private testing in particular are not inconsistent with those on VA examinations.

Although the Veteran asserts that his hearing loss has increased in severity, his statements alone cannot establish that it has risen in severity to a compensable level (as ratings for hearing loss are based on the results of regulation-mandated audiometry).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim seeking a compensable rating for the bilateral hearing loss.

The Board has considered whether either of the Veteran's claims warrants referral for consideration of an extraschedular rating.  The Board notes that all findings and impairment (shortness of breath and difficulty hearing in crowds/noisy environments) associated with the two service connected disabilities at issue are encompassed by the schedular criteria for the ratings assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  The respiratory complaints of shortness of breath are not of a type inconsistent with other than the more strenuous types of employment, and a VA examiner has specifically opined that the hearing loss would not have such effect as to preclude gainful employment.

The preponderance of the evidence is against these claims.  Therefore, the appeals seeking increased ratings must be denied.  


ORDER

Ratings for pleural plaque disease in excess of 0 percent prior to October 17, 2011 and in excess of 30 percent from that date are denied.

A compensable rating for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


